Ludeling, C. J.
The plaintiff sued the defendant for twenty-five thousand dollars damages for injuries inflicted on his person while a passenger on the cars of said company.
The defense is that tho defendant was riding, free from charge, under an agreement by which he assumed all the risks of injury to his person or property, and released defendant from all liability, and that the company was guilty of no fault which occasioned the accident.
Tho evidence shows that C. C. Haley made an agreement with the company by which ho had tho privilege to sell papers and books; etc., on the train, and that he employed tho plaintiff as his agent to go on tho trains *134for that purpose. Mr. Haley paid no money for this privilege, but his agent or assistant rendered services on the train, such as handing water to the passengers.
.The condition on which this privilege was granted was that the employee on the train should sign a contract by which he assumed all risks from accidents, and that the company was not to bo liable for personal injuries, or for loss of or injury to property. This condition was explained to the plaintiff by Mr. Haley, and the plaintiff signed such a contract.
Is the agreement lawful ? All contracts may be made, except those reprobated by law or public policy, and a contract, by which one stipulates for exemption from responsibility for losses occasioned to another from the negligence of his agents or servants, is not against public policy or forbidden by law; but if the losses resulted from the fraudulent, willful, or reckless misconduct of the agent or employee, it would be.
The evidence satisfies us that the accident was not occasioned by the fraudulent, willful, or reckless conduct of the defendant, and that the vordict of the jury is erroneous.
It is therefore ordered that the verdict be set aside; that the judgment of the lower court be reversed, and that there be judgment in favor of the defendant rejecting the plaintiff’s demand with costs.